Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 30, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  157938                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  APOSTOLOS PAUL MARGARIS,                                                                            Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157938
                                                                   COA: 337771
                                                                   Genesee CC: 15-105802-CZ
  GENESEE COUNTY, CHRISTOPHER
  SWANSON, and SHERIFF ROBERT
  PICKELL,
           Defendants-Appellees,
  and
  STARLITE DINER, INC. and KOSTA
  POPOFF,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 3, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 30, 2019
           t0422
                                                                              Clerk